DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claim 25 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 25 claims “inserting the first resilient compression element into the first groove” which is directed to the embodiment shown in at least Fig. 6. See in Fig. 6 that the resilient compression elements (ref. 41 and ref. 42) vary drastically from the originally claimed invention which is shown in at least Fig. 15 where the resilient compression elements are designated by ref. 341 and ref. 342. It is proven that the originally claimed invention refers to the embodiment of Fig. 15, along with the stabilizer bar of Fig. 12, by referencing the claim set dated 06/18/2018 and reading claim 1 lines 8-9, and claim 14 lines 2-3.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 25 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Claim Objections
Claims 17-18 are objected to because of the following informalities:
Claim 17 line 2 reads: “includes the at least one downwardly facing projection”. This should be corrected to read - - includes at least one downwardly facing projection - - for clarification purposes, as the recitation of the downwardly facing projection was removed from claim 12, from which claim 17 depends.
Claim 18 line 4 reads: “an upper surface of a joist disposed below”. This should be corrected to read - - an upper surface of the joist disposed below - - for clarification purposes, as there is a recitation of a joist in claim 12, from which claim 18 depends.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-4, 6, 10-13, 17-19, and 24 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over US 9531319 B2 (Braunstein).
Regarding claim 1, Braunstein discloses a fastener unit (Fig. 5) adapted to secure at least one board to a support, the fastener unit comprising: 
a spacer body (ref. 115a, 115b, and 117) defining a first fastener hole (ref. 119) having an upper portion (portion of ref. 119 that can be seen in Fig. 5) having a first dimension (the upper diameter of the hole has a dimension greater than zero) and a lower portion (portion of ref. 119 that cannot be seen in Fig. 5), the spacer body including a front surface and a rear surface with a spacer body thickness defined there between (see annotated Figure 5 below); 
a threaded fastener (ref. 104) disposed within the spacer body in the first fastener hole, the threaded fastener extending within the upper portion and the lower portion (the threaded fastener extends completely through the spacer body and therefore extends through the upper and lower portion); 
a first joist leg and a second joist leg extending downward from the spacer body (see annotated Figure 5 below) and configured to straddle and clampingly engage a joist (see Fig. 9D, and see in Specification Column 10 lines 27-43 that the joist legs (ref. 125a and ref. 125b) help align the grip element (ref. 103) with the joist, preventing movement or shifting which creates a force between the joist legs and the sides of the joist. Also the joist legs can support the grip element (ref. 103) when the fastener is not tightened and the assembly in in the unclamped state. Further, see in Fig. 9D and 9E that the fastener must be tightened down for the joist legs to release from the sides of the joist, therefore when the assembly is in the unclamped state and the fastener is not tightened, a force is applied to either side of the joist, 
a grip element (ref. 103) joined with the spacer body, the grip element defining a second fastener hole (ref. 113) aligned with the first fastener hole, the grip element being downwardly extending (see ref. 103 extends downward in Fig. 5) and configured to engage a groove of the at least one board (See Fig. 9G).

    PNG
    media_image1.png
    786
    742
    media_image1.png
    Greyscale

Figure 1. Annotated Figure 5.
Regarding claim 2, Braunstein discloses wherein at least one of the first and second joint legs (see annotated Figure 5 above) is joined with the spacer body (ref. 115a, 115b, and 117) at a fracturable joint (see annotated Figure 5 below), so that at least one of the first and second joint legs can be manually broken off from the spacer body (the joist legs will fracture at 

    PNG
    media_image2.png
    400
    749
    media_image2.png
    Greyscale

Figure 2. Annotated Figure 5.
Regarding claim 3, Braunstein discloses a stabilizer bar (see annotated Figure 7 below) extending from the first joist leg (see annotated Figure 5 above) a predetermined distance,First Named Inventor : Roger A. Vandenberg Appl. No.16/011,179wherein the stabilizer bar includes an upper surface (top of the stabilizer bar covering from edge to edge) configured to engage a bottom surface of a board (the top surface of the stabilizer bar including each side edge, is capable of engaging a bottom surface of a board) while the grip element (ref. 103) is engaged with the groove of the at least one board (see in Fig. 9G that the grip element is within the groove of a board and the stabilizer bar is capable of contacting the bottom surface of the board when the bottom surface of the board is considered the face of ref. 118a and ref. 118b), wherein the stabilizer bar extends parallel to the grip 

    PNG
    media_image3.png
    655
    819
    media_image3.png
    Greyscale

Figure 3. Annotated Figure 7.

    PNG
    media_image4.png
    477
    819
    media_image4.png
    Greyscale

Figure 4. Annotated Figure 9F.
Regarding claim 4, Braunstein discloses wherein the grip element (ref. 103) includes a first end distal from the front surface of the spacer body and a second end distal from the rear surface of the spacer body, wherein the first end and the second end each include at least one pressure foot (see annotated Figure 6B below) forming a lower surface of the grip element configured to engage a lower surface of the groove (see Fig. 9G, and annotated Figure 5 below), wherein the grip element includes an upwardly recessed surface between the at least one pressure foot and the spacer body (see annotated Figure 9B below), the upwardly recessed surface configured to be distal from the lower surface of the groove when the at least one pressure foot engages the lower surface of the groove (see recessed surface is distal from the lower surface of the groove in Fig. 9G).

    PNG
    media_image5.png
    340
    445
    media_image5.png
    Greyscale

Figure 5. Annotated Figure 6B.

    PNG
    media_image6.png
    394
    610
    media_image6.png
    Greyscale

Figure 6. Annotated Figure 5.

    PNG
    media_image7.png
    579
    661
    media_image7.png
    Greyscale

Figure 7. Annotated Figure 9B.
Regarding claim 6, Braunstein discloses wherein the first fastener hole (ref. 119) is disposed directly vertically below the second fastener hole (ref. 113, see Fig. 5).
Regarding claim 10, Braunstein discloses wherein the grip element includes a first end and a second end (see in annotated Figure 5 above), wherein the first end projects forward of the front surface of the spacer body, wherein the second end projects rearward of the rear surface of the spacer body (see Fig. 9B), wherein the grip element is a C-shaped channel (seen in annotated Fig. 5 above), wherein the C-shaped channel includes first and second cleats 

    PNG
    media_image8.png
    429
    841
    media_image8.png
    Greyscale

Figure 8. Annotated Figure 6B.
Regarding claim 11, Braunstein discloses wherein the grip element includes a first cleat and a second cleat that form downwardly extending first and second pressure feet adjacent the first end, wherein the first and second pressure feet form a lower surface of the grip element (see annotated Figure 6B above), wherein the grip element (ref. 103) includes a recessed surface that is disposed above the lower surface between the first and second pressure feet and the spacer body (see annotated Figure 9F below).

    PNG
    media_image9.png
    529
    623
    media_image9.png
    Greyscale

Figure 9. Annotated Figure 9F.
Regarding claim 12, Braunstein discloses a fastener unit (Fig. 5) adapted to secure at least one board to a support, the fastener unit comprising:First Named Inventor : Roger A. VandenbergAppl. No.16/011,179 
a spacer block (ref. 115a, 115B, and 117) defining a first fastener hole (ref. 119) configured to receive a fastener (ref. 104) therein, the spacer block including a front surface, an opposing rear surface (seen in annotated Figure 5 above), a first side surface and a second side surface opposite the first side surface (seen in annotated Figure 7 below), the spacer block having a thickness extending from the front surface to the rear surface (seen in annotated 
a grip element (ref. 103) extending outwardly from the spacer block, the grip element defining a second fastener hole (ref. 113) aligned with the first fastener hole of the spacer block, the grip element configured to fit in and engage a first groove defined by the first board (see in Fig. 9G that ref. 103 engages a groove), 
wherein the spacer block includes a first resilient compression element and a second resilient compression element extending outwardly from the spacer block (see annotated Fig. 7 below), 
wherein the first resilient compression element is configured to extend downwardly along a first side wall of a joist (see in Fig. 9D that the first resilient compression element ref. 125a extends downward along a first side of the joist), 
wherein the second resilient compression element is configured to extend downwardly along an opposing second side wall of the joist (see in Fig. 9D that the first resilient compression element ref. 125b extends downward along a second side of the joist), 
wherein the first and second resilient compression elements cooperatively engage and exert a clamping force against the first and second side walls of the joist respectively, distal from an upper surface of the joist (see Fig. 9D, and see in Specification Column 10 lines 27-43 that the joist legs (ref. 125a and ref. 125b) help align the grip element (ref. 103) with the joist, preventing movement or shifting which creates a force between the joist legs and the sides of the joist. Also the joist legs can support the grip element (ref. 103) when the fastener is not tightened and the assembly in in the unclamped state. Further, see in Fig. 9D and 9E that the 

    PNG
    media_image10.png
    579
    1180
    media_image10.png
    Greyscale

Figure 10. Annotated Figure 7.
Regarding claim 13, Braunstein discloses wherein at least one of the first resilient compression element (ref. 120a and ref. 125a) and the second resilient compression element (ref. 120b and ref. 125b) is joined with the spacer block at a fracturable joint (see annotated Figure 5 above) such that the at least one of the first and second resilient compression elements can be selectively broken off and removed from the spacer block (the joist legs will fracture at a location with the highest stress concentration, therefore it is known that corners with the largest change in angle over the shortest distance are most likely to fracture over another location with a lower stress concentration).
Regarding claim 17, Braunstein discloses wherein the grip element (ref. 103) includes the at least one downwardly facing projection and a pressure foot (see annotated Figure 6B above) that is separated a distance from the spacer body (see annotated Figure 9B below), wherein the distance sets the pressure foot inward from a side surface of the first board (see the pressure foot set inward in Fig. 9G), beyond a slanted wall of the first board disposed under the groove, whereby a predetermined force can be distributed through the pressure foot to a bottom surface of the first board without tipping the first board (it is understood that the pressure foot is capable of exerting a force on the bottom surface of the first board without tipping the board when a slanted wall of is disposed under the groove).

    PNG
    media_image11.png
    823
    745
    media_image11.png
    Greyscale

Figure 11. Annotated Figure 9B.
Regarding claim 18, Braunstein discloses wherein the spacer body (ref. 115a, 115b, and 117) is a timing spacer body that extends downward below the grip element (ref. 103) a preselected distance (see in Fig. 9C that the space body extends below the grip element) such 
Regarding claim 19, Braunstein discloses a method of using a fastener unit (Fig. 5) comprising: 
providing a fastener unit including a fastener (ref. 104), a spacer body (ref. 108, ref. 115a, 115b, and ref. 117) defining a first fastener hole (ref. 119) there through, a longitudinal axis, a grip element (ref. 103) joined with the spacer body and projecting outward from the spacer body (see Fig. 9B), with the fastener projecting through the grip element (see Fig. 4A), a first resilientFirst Named Inventor : Roger A. Vandenberg Appl. No.16/011,179compression element (ref. 120a and ref. 125a) extending outward from the spacer body, and a second resilient compression element (ref. 120b and ref. 125b) extending outward from the spacer body; 
placing the fastener unit adjacent a joist (ref. 114); inserting the grip element into a first groove of a first board (grip element can be seen inserted into a first groove in Fig. 9G); 
inserting the grip element into a second groove of a second board (grip element can be seen inserted into a second groove in Fig. 9G); 
abutting a second side surface of the second board (including ref. 118b) against the spacer body which abuts a first side surface of the first board (including ref. 118a) to establish a gap between the first board and the second board that is equal to a thickness of the spacer body (see in Fig. 9G that the boards abut the spacer body); and 

wherein a head of the fastener forces the grip element into engagement with the first groove (it can be seen in Fig. 9F and Fig. 9G that the head of the fastener pushes the grip element into engagement), thereby urging the first board toward the joist it is understood that the grip element pushes on the groove of the board in order to urge the board toward the joist).
Regarding claim 24, Braunstein discloses comprising: sliding the first resilient compression element (ref. 120a and ref. 125a) downward along a first side wall of the joist (see Fig. 9D) distal from an upper surface of the joist; and sliding the second resilient compression element (ref. 120b and ref. 125b) downward along a second sidewall of the joist (see Fig. 9D), opposite the first sidewall, distal from the upper surface of the joist (see that the first and second resilient compression elements can slide down along the slide walls of the joist and they reach to a point distal from the upper surface).
Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being unpatentable over US 6871467 B2 (Hafner).
Regarding claim 19, Hafner discloses a method of using a fastener unit (see Fig. 1-3) comprising: 
providing a fastener unit (ref. 18) including a fastener (ref. 20), a spacer body (ref. 42 and ref. 50) defining a first fastener hole (ref. 56) therethrough, a longitudinal axis (the longitudinal axis is along the length of the spacer body (ref. 42)), a grip element (ref. 44) joined 
placing the fastener unit adjacent a joist (ref. 16); 
inserting the grip element into a first groove of a first board (see Fig. 3); 
inserting the grip element into a second groove of a second board (see Fig. 3); 
abutting a second side surface of the second board against the spacer body which abuts a first side surface of the first board to establish a gap between the first board and the second board that is equal to a thickness of the spacer body (see in Fig. 2 that the side surfaces of the board (ref. 38) abut the spacer body (ref. 50) to keep the distance between the boards equal to the thickness of the spacer body); and 
advancing the fastener through the first fastener hole of the spacer body and through the grip element (see in Fig. 3 that the fastener is advanced through the fastener hole and through the grip element), 
wherein a head of the fastener forces the grip element into engagement with the first groove, thereby urging the first board toward the joist (see Hafner Column 3 lines 24-26).
Claims 19 and 21 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over US 10920432 B2 (Demuth).
Regarding claim 19, Demuth discloses a method of using a fastener unit comprising: providing a fastener unit (ref. 104) including a fastener (ref. 126), a spacer body (ref. 131) defining a first fastener hole (ref. 112) therethrough, a longitudinal axis (longitudinal axis runs along the length of the spacer body), a grip element (the tabs extending from the sides of the spacer body including grips (ref. 129)) joined with the spacer body and projecting outward from the spacer body (see Figs. 15-17), with the fastener projecting through the grip element (see in Fig. 16-17 that the aperture (ref. 112) extends completely through the spacer body, between the grip elements, therefore extending through the grip elements, and see in Fig. 23 that the fastener extends through the aperture), a first resilientFirst Named Inventor : Roger A. Vandenberg Appl. No.16/011,179compression element (ref. 120, see in Column 6 lines 26-30 that it has a compression and biting functionality and therefore is resilient) extending outward from the spacer body (see that ref. 120 extends outward from the bottom of the spacer body), and a second resilient compression element (ref. 120) extending outward from the spacer body (see that ref. 120 extends outward from the bottom of the spacer body); placing the fastener unit adjacent a joist (see Fig. 10); inserting the grip element into a first groove of a first board (see Fig. 10 and Column 7 lines 20-25); inserting the grip element into a second groove of a second board (see Fig. 10 and Column 7 lines 20-25); abutting a second side surface of the second board against the spacer body which abuts a first side surface of the first board to establish a gap between the first board and the second board that is equal to a thickness of the spacer body (the purposes of the clip (ref. 104) is to provide fixing means for the boards, and to provide an even spacing between the boards. See in Column 6 lines 37-46 that the clip can handle compression forces when the boards expand, therefore meaning that the boards abut the clip on both sides); and advancing the fastener 
Regarding claim 21, Demuth discloses engaging a lower surface (ref. 122) of the spacer body against an upper surface of the joist (surface of the joist (ref. 108) that the board (ref. 106) abuts) to stop the fastener from moving the grip element closer to the joist upon the engaging (see Column 6 lines 38-40).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 9531319 B2 (braunstein) in view of US 20030101673 A1 (Forbis).
Regarding claim 5, Braunstein discloses wherein the first fastener hole lower portion has a second diameter (the first fastener opening ref. 119 has an upper opening seen in Fig. 5, and a lower opening that cannot be seen in Fig. 5, both opening are of the same dimension due to the hole not being tapered), wherein the threaded fastener includes a tip disposed in the lower portion of the first fastener hole when the fastener passes through the first fastener hole), but does not expressly disclose the first fastener hole lower portion has a second diameter that is less than the first dimension, which is a first diameter. 
However, Forbis teaches the first fastener hole (ref. 50), and the first fastener hole lower portion has a second diameter that is less than the first dimension (see annotated Figure 1A below).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Braunstein, with Forbis, such that it comprises the first fastener hole lower portion having a second diameter that is less than the first dimension in order to allow for a larger initial hole opening, making the insertion of the fasteners into the hole opening easier and less time consuming.

    PNG
    media_image12.png
    707
    797
    media_image12.png
    Greyscale

Figure 12. Annotated Figure 1A.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 9531319 B2 (braunstein).
Regarding claim 8, Braunstein discloses wherein the spacer body thickness (see annotated Figure 5 above) is configured so that the spacer body can establish a gap between the first board (including ref. 106a and ref. 118a) and the second board (second board includes ref. 106b and ref. 118b, see Fig. 9G), wherein the gap is equal to or greater than a diameter of a 
Applicant is reminded that it has been held that where the general conditions of a claim (i.e. the gap between the boards when the boards are placed against the fastener unit) are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the width of the gap between the boards of Braunstein such that a gap between the first board and the second board is at least 0.200 inches to ensure the ability to fasten the fastener unit after the boards have been placed together, since Braunstein does not disclose any functional or structural significant as to the structural gap between the boards, and it has been held that discovering the optimum or working ranges involves only routine skill in the art, one of ordinary skill in the art would have been motivated to modify the gap width based on the desire to adjust the fastener after the boards are placed together.
Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over US 6871467 B2 (Hafner), in view of US 20140099161 A1 (Chen).
Regarding claim 22, Hafner discloses comprising: providing the first groove (ref. 28) with a rear wall (ref. 32) that lays at least partially in a plane (the rear wall is flat and the rear wall 
but does not expressly disclose as claimed a first side surface of the first board extends downward from the first groove to a slanted wall of the first board, wherein the slanted wall angles back toward the plane under the first groove, wherein the slanted wall transitions to a bottom surface of the first board at an obtuse angle.
However, Chen teaches a first side surface of the first board extends downward from the first groove to a slanted wall of the first board, wherein the slanted wall angles back toward the plane under the first groove, wherein the slanted wall transitions to a bottom surface of the first board at an obtuse angle (see annotated Figure 6 below).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fastener unit of Hafner, with Chen, such that it comprises a slanted edge on the side of the board that abuts the spacer body in order to allow for the tilting of the board during insertion of the grip element into the groove of the board. Providing a slanted edge allows for the board to be angled during insertion and therefore can help to ease installation when the boards need to be inserted in tight places.

    PNG
    media_image13.png
    572
    783
    media_image13.png
    Greyscale

Figure 13. Annotated Figure 6.
Regarding claim 23, Hafner discloses comprising: providing the first groove (ref. 28) with a rear wall (ref. 32) that lays at least partially in a plane (the rear wall is flat and the rear wall lies within the plane), and applying a downward force between the rear wall and the side surface of the board (see Hafner Column 3 lines 24-26), 
but does not expressly disclose as claimed a slanted wall of the first board, the slanted wall angling back toward the plane under the first groove to a transition region; and applying a downward force between the rear wall and the transition region so that the first board does not tip.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fastener unit of Hafner, with Chen, such that it comprises 
a slanted wall of the first board, the slanted wall angling back toward the plane under the first groove to a transition region in order to allow for the tilting of the board during insertion of the grip element into the groove of the board. Providing a slanted edge allows for the board to be angled during insertion and therefore can help to ease installation when the boards need to be inserted in tight places;
and applying a downward force between the rear wall and the transition region so that the first board does not tip in order to secure the board in a practical manner without the chance of the board lifting from the joist on the opposing side, causing tripping hazards and other dangers to pedestrians. 
Allowable Subject Matter
Claim 9 is allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 9, Braunstein discloses the grip element (ref. 103) is a channel that opens toward a lower surface of the spacer body (see annotated Figure 5 below),
Wherein the spacer body defines a recess extending from the front surface to the rear surface of the spacer body (recess located between ref. 115a and ref. 115b), 
Wherein the grip element extends through the recess, forwardly from the front surface and rearwardly from the rear surface of the spacer body (see Fig. 9B), 
But does not expressly disclose wherein the spacer body extends above an upper surface of the grip element. 
US 20100257806 A1 (Snell) teaches a section of spacer body (ref. 130) that extends through the grip element (ref. 120) to extend above an upper surface of the grip element (see Fig. 2). Modifying Braunstein with an element of Snell, such as the spacer body that extends upwardly above the grip element, would not be an obvious modification as changing the structure of Braunstein would teach away from the separable spacer body and grip element of Braunsteins invention. Further, using Snell as a base reference and teaching joist legs extending outwardly from the spacer body would also not be an obvious modification, as the spacer body does not extend below the board and would require the joist legs to extend downward and then outward. Teaching joist legs on Snell in this fashion would also require the boards to sit directly sit on the joist legs, rather than sitting directly on the joist as intended.
US 5074089 A (Kemmer) teaches a spacer body (ref. 220) that extends above the grip elements (ref. 22, see Fig. 2). However, Kemmer fails to teach the joist legs (ref. 21) extend outwardly from the spacer body, as the joist legs are not connected directly to the spacer body except through the fastener. Further using Kemmer as a teaching reference to modify 
References US 9531319 B2 (braunstein), US 20100257806 A1 (Snell), and US 5074089 A (Kemmer) each disclose various aspects of the claimed invention but none alone or in combination disclose or teach the claimed invention. Further, applicants arguments and amendments overcome the previously set forth rejection by adding that the spacer body extends above an upper surface of the grip element. The amendments render the combination of prior art references non-obvious and therefore prevent the teaching of a spacer body that extends above an upper surface of the grip element. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

    PNG
    media_image14.png
    450
    480
    media_image14.png
    Greyscale

Figure 14. Annotated Figure 5.
Response to Amendment
	The amendment filed on 05/20/2021 has been entered. Claims 1, 3-4, 6, 9, 11-12, 17, and 19 have been amended and are hereby entered. Claims 7, 14-16, and 20 have been canceled. Claims 21-25 are new. Applicant’s amendments to the Abstract, Specification, Drawings, and Claims have overcome the objections previously set forth in the Non-Final Office Claim 25 is withdrawn from consideration. Claims 1-6, 8-13, 17-19, and 21-25 are currently pending and have been examined.
Response to Arguments
Applicant's arguments filed on 05/20/2021 have been fully considered but they are not persuasive. Examiner respectfully disagrees with applicants arguments that US 9531319 B2 (Braunstein) fails to disclose or teach a lateral force being exerted on the side surfaces of the joist by the first and second joist legs of the spacer body, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The first and second joist legs are capable of producing lateral forces on the side surfaces of the joist, depending on the size of the joist itself. Applicant claims the fastener unit in claims 1-6, 8-13, and 17-18. By claiming the fastener unit, Applicant allows for a varying size joist to be taught, and therefore the joist legs of Braunstein are capable of producing lateral clamping forces on the sides of a joist.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY A HALL whose telephone number is (571)272-5907.  The examiner can normally be reached on Mon through Thur 8:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-








/ZAH/Examiner, Art Unit 3678              

/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678